DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first gate valve”, the “second gate valve”, the “third gate valve”, and the “fourth gate valve” in Claims 1-7 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. 2019/0148177 and in view of Yahata 2017/0253968.
In Re Claims 1 and 10, Yin et al. teach a wafer handling chamber configured for handling a semiconductor substrate, the chamber comprising:							a housing; (20) 
a first gate valve (25 adjacent 31, Fig. 1) disposed on the housing, wherein the first gate valve is configured to allow a semiconductor substrate to pass and enter into the housing;
a first injector port (101) disposed proximate the first gate valve;
a first isolation valve (111) disposed outside the housing;
a first flow restrictor (111) coupled to the first isolation valve, wherein the first isolation valve and the first flow restrictor adjust an amount of a purge gas flowing to the first injector port;
a loadlock injector port (105) disposed within the housing;
a loadlock isolation valve (115) disposed outside the housing;
a loadlock flow restrictor (115) coupled to the loadlock isolation valve, wherein the loadlock isolation valve and the loadlock flow restrictor adjust an amount of the purge gas flowing to the loadlock injector port; and												wherein closing the first isolation valve results in a reduced amount of the purge gas flowing to the first injector port; (See Fig. 2) and										wherein closing the loadlock isolation valve results in a reduced amount of the purge gas flowing to the loadlock injector port. (See Fig. 2) 
Yin et al. do not teach a flow controller configured to adjust an amount of purge gas flowing to the housing;
However, Yahata teaches a flow controller (1530) configured to adjust an amount of purge gas flowing to the housing (1410); and									the flow controller comprises a mass flow controller; (See Paragraph 57)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a flow controller to the Chamber of Yin et al. as taught by Yahata in order to control the amount of inert gas supplied to the chamber (Paragraph 57); 
In Re Claim 2, Yin et al. teach wherein the purge gas comprises Nitrogen.  (Paragraph 34)
In Re Claim 3, Yin et al. teach a second gate valve (gate valve 25 adjacent 32, Fig. 1) disposed on the housing, wherein the second gate valve is configured to allow a semiconductor substrate to pass and enter into the housing; 											a second injector port (102) disposed near the second gate valve; 					a second isolation valve (112)  disposed outside the housing; and					a second flow restrictor (112) coupled to the second isolation valve, wherein the second isolation valve and the second flow restrictor adjust an amount of a purge gas flowing to the second injector port. (See Fig. 2) 
In Re Claim 4, Yin et al. teach a third gate valve (Gate valve 25 adjacent 33, Fig. 1) disposed on the housing, wherein the third gate valve is configured to allow a semiconductor substrate to pass and enter into the housing; a third injector port (103) disposed near the third gate valve; a third isolation valve (113) disposed outside the housing; and a third flow restrictor (113) coupled to the third isolation valve, wherein the third isolation valve and the third flow restrictor adjust an amount of a purge gas flowing to the third injector port. (See Fig. 2) 
In Re Claim 5, Yin et al. teach a fourth gate valve (gate valve 25 adjacent 34, Fig. 2) disposed on the housing, wherein the fourth gate valve is configured to allow a semiconductor substrate to pass and enter into the housing; a fourth injector port (104) disposed near the fourth gate valve; a fourth isolation valve (114) disposed outside the housing; and a fourth flow restrictor (114) coupled to the fourth isolation valve, wherein the fourth isolation valve and the fourth flow restrictor adjust an amount of a purge gas flowing to the fourth injector port. (See Fig. 2) 
In Re Claim 7, Yin et al. teach wherein opening only the first isolation valve and the first gate valve results in an increased localized purging at the first injector port.  (See Fig. 2) 
In Re Claim 8, Yin et al. teach a ring of injector ports (101, 102, 105, 103, 104, Fig. 2) disposed within the housing. (See Fig. 2) 
In Re Claim 9, Yin et al. teach wherein the ring of injector ports can be selectively operated to allow purging at a particular injector port to be turned on and off.  (See Fig. 2) 
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. 2019/0148177 and in view of Yahata 2017/0253968.
In Re Claims 11 and 15, Yin et al. teach a reaction system configured for depositing a film on a semiconductor substrate, the system comprising:							a first reaction chamber (31) configured to flow at least one gas onto a semiconductor substrate to form a film on the semiconductor substrate; (Paragraph 30) and						a wafer handling chamber (20) coupled to the first reaction chamber, the wafer handling chamber comprising:												a housing; (20) 											a first gate valve (25 adjacent 31,  Fig. 1) disposed on the housing, wherein the first gate valve is configured to allow a semiconductor substrate to travel between the first reaction chamber and the wafer handling chamber;										a first injector port (101) disposed proximate the first gate valve; 				a first isolation valve (111) disposed outside the housing;						a first flow restrictor (111) coupled to the first isolation valve, wherein the first isolation valve and the first flow restrictor adjust an amount of a purge gas flowing to the first injector port;			a loadlock injector port (105) disposed within the housing; 					a loadlock isolation valve (115) disposed outside the housing;						a loadlock flow restrictor (115) coupled to the loadlock isolation valve, wherein the loadlock isolation valve and the loadlock flow restrictor adjust an amount of the purge gas flowing to the loadlock injector port; wherein closing the first isolation valve results in a reduced amount of the purge gas flowing to the first injector port; and									wherein closing the loadlock isolation valve results in a reduced amount of the purge gas flowing to the loadlock injector port; (See Fig. 2) 							wherein the flow of the purge gas is capable of occurring at the first injector port when the first gate valve is open and the semiconductor substrate travels between the first reaction chamber and the wafer handling chamber.
Yin does not teach a flow controller configured to adjust an amount of purge gas flowing to the housing.
However, Yahata teaches a flow controller (1530) configured to adjust an amount of purge gas flowing to the housing (1410); and									the flow controller comprises a mass flow controller; (See Paragraph 57)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a flow controller to the Chamber of Yin et al. as taught by Yahata in order to control the amount of inert gas supplied to the chamber (Paragraph 57); 
In Re Claim 12, Yin et al. teach a second reaction chamber (32) configured to flow at least one gas onto a semiconductor substrate to etch a film on the semiconductor substrate. (Paragraph 30) 
In Re Claim 13, Yin et al. teach wherein the purge gas comprises Nitrogen.  (Paragraph 34)
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bahng et al., Rueter et al., and Ishibashi et al. teach chambers with injector ports and isolation valves.												Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652